On Motions for Rehearing.

Henry and Ray, JJ.
These motions were filed out of time, but inasmuch as the judgment of the court is under its control until the adjournment of the term at which it is rendered, an error committed in a cause may be corrected at any time during the term at which it occurred. Our rule requires a party asking a rehearing, to file his motion within ten days after the rendition of the judgment, and, if filed within that time, it is our duty to consider it; if filed after that time has elansed, it is at our option whether we consider it or not.
The judgment in tins cause was clearly and distinctly based upon the ground that no default had occurred on the part of the mortgageor which authorized a sale of the mortgaged premises by the trustees named in the deed. This is the sole ground upon which the judgment was reversed.
Commissioner Philips, in his report, speaking for himself, states that “ if this question were res integra, and rested with me for determination, I should feel compelled to hold, as requested by defendant, that the loan was in violation of the statute,” etc., and then proceeds to make a brief argument in support of that view. By no just rule of construction can we, by our concurrence, be held to have decided any other than the precise question upon which the judgment was rendered, or to have ruled upon a question expressly excluded from the ruling by the opinion itself. ¥e concurred in the opinion on the point decided, but gave no consideration to the other questions discussed by the com*660missioner. With, respect to those questions, no examination of the statute, or the decisions of this court construing it, was made by us, because we deemed it unnecessary to pass upon them, the decision being so distinctly based upon the other ground, relating to a breach of the condition of the mortgage. The commissioner so guarded the expression of his opinion, so frequently declared that he but expressed his individual views, that we did not suppose that our concurrence would be construed as committing us to those views. We had no occasion, as we then thought, to pass upon those questions. It is certainly not now necessary to the determination of the cause, or of these motions, to do so. We do not see how, upon these motions, those questions can now he considered as properly before us for determination. The reasons why we did not, when passing upon the commissioner’s report, consider them, are, in our opinion, of equal if not greater force to forbid it now. We are entirely satisfied that a correct conclusion was reached on the question upon which the decision turned, and, therefore, tliinlc that the rehearing should be denied.